 1    ILENE J. LASHINSKY (#003073)
      United States Trustee
 2    District of Arizona
 3    ELIZABETH C. AMOROSI (#003073)
      PATTY CHAN (#027115)
 4    Trial Attorney
      230 N. First Ave., Suite 204
 5    Phoenix, Arizona 85003-1706
      Email: elizabeth.c.amorosi@usdoj.gov
 6    Phone: (602) 682-2619
      FAX: (602) 514-7270
 7    Email: patty.chan@usdoj.gov
      Phone: (602) 682-2633
 8    FAX: (602) 514-7270
 9
                                IN THE UNITED STATES BANKRUPTCY COURT
10
                                          FOR THE DISTRICT OF ARIZONA
11
12        In re:                                                    In Proceedings under Chapter 11
13        BOB BONDURANT SCHOOL OF HIGH                              Case No. 2:18-bk-12041-BKM
14        PERFORMANCE DRIVING, INC.,
                                                                     UNITED STATES TRUSTEE'S
15                                Debtor.                            LIMITED OBJECTION TO DEBTOR’S
                                                                     MOTION TO APPROVE BID
16                                                                   PROCEDURES FOR SALE OF ASSETS
                                                                     AND MOTION FOR SALE OF ASSETS
17                                                                   FREE AND CLEAR OF LIEN

18                                                                   Hearing Date: March 14, 2019
                                                                     Time:         11:00 a.m.
19                                                                   Place:        230 N. First Ave.
                                                                                   Courtroom #701, 7th Floor
20                                                                                 Phoenix, AZ

21                 The United States Trustee for the District of Arizona (the “UST”), pursuant to 28 U.S.C.
22    §§ 586(a)(3)(B) and 1930, and 11 U.S.C. § 3071, hereby files her “Limited Objection” to the
23    above captioned debtor’s (“Debtor”) expedited Motion to Approve Bid Procedures for Sale of
24
25
26    1
          Unless otherwise indicated, all chapter, section, federal bankruptcy rule, and local bankruptcy rule references are
          to the Bankruptcy Code (the “Bankruptcy Code”), 11 U.S.C. §§ 101-1532, the Federal Rule of Bankruptcy
27        Procedure (the “Rule”), Rules 1001-9037, and to the Local Bankruptcy Rule of the United States Bankruptcy
          Court for the District of Arizona (the “Local Rules”).
28


     Case 2:18-bk-12041-BKM               Doc 194 Filed 03/13/19 Entered 03/13/19 19:25:44                      Desc
                                           Main Document    Page 1 of 8
 1    Assets (the “Procedures Motion”) and expedited Motion to Approve Sale of Assets Free and
 2    Clear of Liens (the “Sale Motion”). See ECF Nos. 178 and 179.
 3              1.       This case was commenced by the filing of a voluntary petition under chapter 11 of
 4    the Bankruptcy Code on October 2, 2018.
 5              2.       On March 7, 2019, Debtor filed an expedited Procedures Motion and Sale Motion.
 6              3.       Exhibit B attached to the Sale Motion states “Asset Purchase Agreement (To Be
 7    Supplemented).” See id., p. 14.
 8              4.       A day before the hearing on the Procedures Motion, Debtor filed the Asset
 9    Purchase Agreement (“APA”). See ECF No. 190.
10              5.       The Procedures Motion seeks approval of a termination fee on behalf of the
11    recently disclosed AZNY22, LLC (the “Proposed Buyer”) of “$100,000.00 plus reimbursement
12    of any out-of-pocket legal and due diligence costs (with adequate documentation) . . . not (to)
13    exceed $25,000.00, and . . . until paid, constitute an administrative priority claim against the
14    Debtor’s estate under Code §§ 503(b) and 507(a)(1) (the “Termination Fee”).
15              6.       The APA contains a termination provision (“Section 15”) that allows the Proposed
16    Buyer to terminate by “giving written notice to the Seller at any time prior to the Closing2 if . . .
17    (B) the Bankruptcy Court does not approve this Agreement and the Bid Procedures, which shall
18    include the termination Fee and reimbursement of expenses as set forth” in the APA . . . or (C)
19    the Closing shall not have occurred on or before March 29, 2019. See APA, p. 23.
20              7.       Debtor argues the Court should approve the Termination Fee because the
21    Termination Fee is, among other reasons, (1) a “material inducement for, and a condition of, the
22    Proposed Buyer’s entry into the sale agreement,” (2) is an actual and necessary cost and
23    expenses of preserving Debtor’s estate, within the meaning of Code § 503(b); (3) “substantial
24
25
      2
          “Closing” as defined by section 9 of the APA states generally . . . “9:00 a.m. local time on the second business
26         day following the satisfaction or waiver of all conditions to the obligations” between Debtor and Proposed
           Buyer to consummate the sale. See APA, p. 17.
27
28
                                                                -2-
     Case 2:18-bk-12041-BKM               Doc 194 Filed 03/13/19 Entered 03/13/19 19:25:44                     Desc
                                           Main Document    Page 2 of 8
 1    benefit to the Debtor’s estate,” and (4) “reasonable and appropriate in light of the size and
 2    nature of the Sale and the efforts that that have been and will be expended by the Proposed
 3    Buyer.” See Procedures Motion, pp. 3 – 4 (emphasis added).
 4           8.       On March 11, 2019, the UST contacted Debtor, via counsel, to provide a copy of
 5    the Debtor’s electronic and hard copy privacy policies amongst other information.
 6           9.       Attached to the Sale Motion as Exhibit A is a short list of Debtor’s assets to be
 7    sold, which include “contracts” and “customer lists.” See ECF No. 179, p. 12.
 8           10.      The APA indicates that the Acquired Assets to be sold include: documents and
 9    records in Debtor’s possession, which include “sale records, accounting records, . . .
10    correspondence, prospective client information, records relating to customers or guests
11    (including customer or guest lists, correspondence with customers or guests, related files and
12    account histories) . . . data and other records and files, wherever located (including without
13    limitation any records maintained in connection with any computer system) contracts,
14    agreements, or financial data . . . .” See APA, section 5.09 and section 3.72, at p. 15 and p. 12,
15    respectively.
16           11.      On March 13, 2019, the UST received the Debtor’s electronic privacy policy. The
17    UST has yet to receive the Debtor’s hardcopy privacy policy, if any.
18           The Termination Fee is Unwarranted
19           The Termination Fee for the Proposed Buyer fails to make economic sense for the estate.
20    The secret Proposed Buyer – revealed the day before the Procedures Motion hearing and a week
21    before the expedited Sale Motion hearing with a contemplated sale to occur a week later but not
22    later than March 29, 2019 – cannot claim to have induced additional bidders or contributed any
23    value to the bidding as to have benefited the estate. As indicated by Debtor in the Sale Motion,
24    Debtor was founded by Bob Bondurant and has an illustrious 51-year history as an
25    internationally acclaimed racing school with the only purpose-built driver training facility for
26    performance enthusiasts and largest training facility of its kind in the world. See Sale Motion, p.
27    2. This Debtor’s history and legacy is in fact the inducement for bidders. In contrast, the
28
                                                       -3-
     Case 2:18-bk-12041-BKM         Doc 194 Filed 03/13/19 Entered 03/13/19 19:25:44           Desc
                                     Main Document    Page 3 of 8
 1    Termination Fee fails to enhance the bidding process and would only further deplete potential
 2    estate assets and chill competitive bidding due to its expensive provision and its lack of benefit
 3    for anyone but the Proposed Buyer. As such, no funds should be used to pay the Termination
 4    Fee in a proposed sale that would appear to yield little, if anything, for unsecured creditors. The
 5    UST requests that this Court deny the proposed Termination Fee in its entirety. In the
 6    alternative, if the Court believes there is some merit to the approval of a Termination Fee, then
 7    the UST requests the Court not approve the entry of the proposed Termination Fee until prior to
 8    the conclusion of the sale. If the Proposed Buyer is not the successful bidder, the Court may
 9    reserve the right for the Proposed Buyer to make an application before the Court for the
10    approval of an administrative claim pursuant to § 503(b).
11           Potential Appointment of a Consumer Privacy Ombudsman
12           The Court is required by § 332 to order the UST to appoint, not later than seven days
13    before the commencement of a sale hearing under § 363(b), one disinterested person to serve as
14    the consumer privacy ombudsman.
15           Section 363(b)(1) provides that the trustee may sell property of the estate, except where
16    Debtor, in connection with offering a product or a service, discloses to an individual a policy,
17    effective on the date of the commencement of the case, prohibiting the transfer of personally
18    identifiable information to persons who are not affiliated with debtor. The debtor may not sell
19    or lease personally identifiable information to any person unless the sale is consistent with the
20    Privacy Policy or, where the sale is inconsistent with the Privacy Policy, after appointment of a
21    consumer privacy ombudsman. At the sale hearing, the court must give due consideration to the
22    facts, circumstances and conditions of such sale as well as find that no showing is made that
23    such sale violates applicable nonbankruptcy law before it can be approved.
24           The term “personally identifiable information” is defined at § 101(41A) as follows:
25           The term “personally identifiable information” means –
26           (A) if provided by an individual to the debtor in connection with obtaining a product or a
27    service from the debtor primarily for personal, family, or household purposes–
28
                                                     -4-
     Case 2:18-bk-12041-BKM       Doc 194 Filed 03/13/19 Entered 03/13/19 19:25:44            Desc
                                   Main Document    Page 4 of 8
 1                  (i)     the first name (or initial) and last name of such individual, whether given at
 2                          birth or time of adoption, or resulting from a lawful change of name;
 3                  (ii)    the geographical address of a physical place of residence of such individual;
 4                  (iii)   an electronic address (including an e-mail address) of such individual;
 5                  (iv)    a telephone number dedicated to contacting such individual at such physical
 6                  place of residence;
 7                  (v)     a social security account number issued to such individual; or
 8                  (vi)    the account number of a credit card issued to such individual; or
 9           (B) if identified in connection with 1 or more of the items of information specified in
10    subparagraph (A)--
11                  (i)     a birth date, the number of a certificate of birth or adoption, or a place of
12                          birth; or
13                  (ii)    any other information concerning an identified individual that, if disclosed,
14                          will result in contacting or identifying such individual physically or
15                          electronically.
16           The definition is applicable where an individual provides information as described in the
17    above to debtor in connection with obtaining a product or a service from Debtor primarily for
18    personal, family, or household purposes. Some of the information provided to Debtor by
19    individuals falls within the definition of personally identifiable information, i.e., first and last
20    name, residential address, home telephone number, and email address and possibly even credit
21    card and other financial information concerning an individual that, if disclosed, may result in
22    contacting or identifying the individual physically or electronically, or in the worst case
23    scenario, in disclosing financial information of that individual. At this time, the UST is awaiting
24    copies of the Debtor’s privacy policy that may have been provided to its customers.
25           WHEREFORE, the UST respectfully requests that the above concerns regarding the
26    Termination Fee be addressed prior to approval of the Procedures Motion and regarding the
27    Consumer Privacy Ombudman prior to approval of the Sale Motion.
28
                                                       -5-
     Case 2:18-bk-12041-BKM        Doc 194 Filed 03/13/19 Entered 03/13/19 19:25:44               Desc
                                    Main Document    Page 5 of 8
 1          RESPECTFULLY SUBMITTED this 13th day of March, 2019.
 2
                                                   ILENE J. LASHINSKY
 3                                                 United States Trustee
                                                   District of Arizona
 4
 5
                                                   /s/ PC (#027115)
 6                                                 PATTY CHAN
                                                   ELIZABETH C. AMOROSI
 7
                                                   Trial Attorney
 8
 9    Copies of the foregoing e-mailed March 13, 2019 and
      Mailed on March 14, 2019 to:
10
      HILARY L BARNES
11    PHILIP J GILES
      ALLEN BARNES & JONES, PLC
12    1850 N. CENTRAL AVE., SUITE 1150
      PHOENIX, AZ 85004
13    Email: hbarnes@allenbarneslaw.com
      Email: pgiles@allenbarneslaw.com
14    Debtor's Attorney

15    Warren J. Stapleton
      Osborn Maledon PA
16    2929 N Central Ave, 21st Floor
      Phoenix AZ 85012
17    E-mail: wstapleton@omlaw.com
      Attorneys for Sun Marina Valley Development Corporation
18
      Michelle E. Shriro
19    SINGER & LEVICK, P.C.
      16200 Addison Road, Suite 140
20    Addison, Texas 75001
      Email: mshriro@singerlevick.com
21
      SCOTT B. COHEN
22    PATRICK A. CLISHAM
      ENGELMAN BERGER, P.C.
23    3636 NORTH CENTRAL AVENUE, SUITE 700
      PHOENIX, ARIZONA 85012
24    Email: sbc@eblawyers.com
      Email: pac@eblawyers.com
25    ATTORNEYS FOR MOSES SMITH RACING LLC

26
27
28
                                                 -6-
     Case 2:18-bk-12041-BKM     Doc 194 Filed 03/13/19 Entered 03/13/19 19:25:44   Desc
                                 Main Document    Page 6 of 8
 1    Thomas E. Littler
      LITTLER, PC
 2    341 W Secretariat Dr.
      Phoenix, AZ 85284
 3    telittler@gmail.com
      Attorney for Semple Marchal Cooper PLC
 4
      LARRY O. FOLKS
 5    FOLKS HESS KASS, PLLC
      1850 North Central Avenue, Suite 1140
 6    Phoenix, AZ 85004
      E-mail: folks@folkshesskass.com
 7    Attorneys for JPMorgan Chase Bank, NA
 8    Sheryl L. Toby
      Dykema Gossett PLLC
 9    39577 Woodward Ave., #300
      Bloomfield Hills, MI 48304
10    stoby@dykema.com
      Attorneys for FCA US LLC
11
      Leslie A. Berkoff
12    Moritt Hock & Hamroff LLP
      400 Garden City Plaza
13    Garden City, NY 11530
      lberkoff@moritthock.com
14    Attorneys for Unifi Equipment Finance, Inc.
15    Christopher C. Simpson
      Stinson Leonard Street LLP
16    1850 N. Central Ave., #2100
      Phoenix, AZ 85004
17    Christopher.simpson@stinson.com
      Attorneys for FCA US LLC
18
      CHRIS R. KAUP
19    TIFFANY & BOSCO, P.A.
      Seventh Flor, Camelback Esplanade II
20    2525 E. Camelback Rd.
      Phoenix, AZ 85016-4237
21    Email: crk@tblaw.com
      Attorneys for Patricia and Robert Bondurant
22
      James E. Cross
23    THE CROSS LAW FIRM, P.L.C.
      1850 N. Central Ave., Suite 1150
24    Phoenix, Arizona 85004
      Email: jcross@crosslawaz.com
25    Attorney for Arlington Street Investments
26
27
28
                                                    -7-
     Case 2:18-bk-12041-BKM      Doc 194 Filed 03/13/19 Entered 03/13/19 19:25:44   Desc
                                  Main Document    Page 7 of 8
 1    Mark J. Giunta
      Liz Nguyen
 2    Law Office of Mark J. Giunta
      531 East Thomas Road, Suite 200
 3    Phoenix, Arizona 85012
      E-mail: markgiunta@giuntalaw.com
 4    Email: liz@giuntalaw.com
      Attorneys for The Bancorp Bank
 5
      Robert J. Miller
 6    Khaled Tarazi
      BRYAN CAVE LEIGHTON PAISNER LLP
 7    Two North Central Avenue, Suite 2100
      Phoenix, Arizona 85004-4406
 8    rjmiller@bclplaw.com
      khaled.tarazi@bclplaw.com
 9    Attorneys for Wells Fargo Vendor Financial Services, LLC
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 -8-
     Case 2:18-bk-12041-BKM     Doc 194 Filed 03/13/19 Entered 03/13/19 19:25:44   Desc
                                 Main Document    Page 8 of 8
